Citation Nr: 1722849	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a dermatological disorder, to include folliculitis and Methicillin-resistant Staphylococcus aureus (MRSA).


REPRESENTATION
 
Appellant represented by:	Robert Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran had two Board hearings before two different Veterans Law Judges (VLJs).  The first hearing was held in October 29, 2013 in Lincoln, Nebraska, before VLJ Eric Leboff, and the second hearing was held in June 2015 via videoconferencing equipment, before VLJ Kathleen K. Gallagher.  Because two different VLJs held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the October 2013 and June 2015 hearings.  See 38 C.F.R. § 20.707 (2016).  Although the Veteran has not presented testimony at a hearing before the third VLJ, he was sent a letter, in March 2016, offering him the opportunity to do so.  The letter notified the Veteran that the Board would assume he did not want a third hearing if he did not respond within 30 days from the date of the letter.  As the Board has received no response from the Veteran or his attorney representative indicating a desire to present testimony before a third VLJ, the Board may proceed accordingly.  See Arneson v. Shinseki, 24 Vet. App. 379 (2013).

In February 2015 and May 2016, the Board remanded the appeal.  The case has since been returned to the Board for appellate review.  Additional development is needed before the claim can be decided on the merits.

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) was raised by the record in a January 2017 claim but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Board remanded the claim in order to obtain a medical opinion from a dermatologist or an infectious disease specialist (hereinafter reviewer).  The reviewer was to confirm or rule out the presence of an MRSA disability during the appeal period (April 2012 to the present).  In so doing, the reviewer was to explain, to the extent possible, whether MRSA documented in the July 2011 left knee total arthroplasty treatment records represented MRSA colonization or infection.  The reviewer's attention was also directed to a December 2011 anesthesia pre-operative note indicating that the Veteran previously underwent a left knee replacement "complicated by MRSA infection," and a May 2012 VA examination report wherein the examiner stated that nasal swab testing performed the day of the left knee surgery indicted that the Veteran was a carrier of MRSA but that there was no objective medical evidence that the Veteran had an active MRSA infection.  The reviewer was asked to address the contradictory evidence of record and, to the extent possible, resolve such inconsistency, citing to relevant medical evidence of record.

The reviewer was also to provide an opinion regarding whether it was at least as likely as not that the Veteran contracted MRSA when he was hospitalized for his left knee replacement in July 2011.  The remand instructions noted test results from July 7, 2011 VA treatment indicating that the Veteran tested "Positive H."  A VA clinical warning-infection control note from July 8, 2011 stated that the culture collected on July 7, 2011 grew MRSA.  Finally, the reviewer was to provide an opinion regarding whether it was at least as likely as not that folliculitis and/or any other dermatological disorder present during the appeals period was caused or aggravated by the July 2011 left knee surgery and hospital care.  In doing so, the reviewer was to address the theories that the Veteran's folliculitis arose as a complication from post-surgical antibiotic treatment of MRSA and that the Veteran's folliculitis represented an allergic reaction to medications and to orthopedic implants from the July 2011 surgery.  

In a June 2016 opinion, a VA infectious disease specialist (reviewer) noted that on July 7, 2011 there was a positive nasal swab test, which indicates that MRSA was present on admission.  It was positive with colonization, which was not an infection, and MRSA colonization is not a disability.  Post-operatively the Veteran was treated for cellulitis.  There were not any cultures that grew bacteria, including MRSA.  It is not known whether the cellulitis was caused by MRSA because knowing that would be beyond the limits of medical knowledge.  The reviewer noted that a December 2011 anesthesia pre-operative note stated, "Osteoarthritis of the left knee s/p replacement complicated by MRSA infection," and that this may have been a recording of the Veteran's interpretation of events.  There was no objective medical evidence that the Veteran had an active MRSA infection at any time.

The reviewer opined that the Veteran did not contract MRSA when hospitalized for his left knee replacement.  The positive MRSA swab on the day of admission indicates that the Veteran was colonized with MRSA before the July 2011 admission.  The reviewer also felt that the Veteran's folliculitis was neither caused nor aggravated by the July 2011 left knee surgery and hospital care.  The Veteran's folliculitis did not arise as a complication from post-surgical antibiotic treatment.  He was treated with antibiotics for cellulitis which resolved.  Treatment for cellulitis would neither cause nor aggravate folliculitis.  The Veteran's folliculitis is not related to his knee replacement surgery.

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The June 2016 VA opinion and a July 2016 supplement did not discuss the theory of whether the Veteran's folliculitis represented an allergic reaction to invasive procedure medications and to orthopedic implants from the July 2011 surgery.  Furthermore, the opinion that the Veteran's folliculitis was neither caused nor aggravated by the July 2011 knee surgery and hospital care and the opinion regarding folliculitis and post-surgical antibiotics do not contain sufficient rationales.  Therefore the probative value of this section of the opinion is of diminished probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  Finally, the medical treatise information submitted in December 2013 was not discussed.  Therefore, a supplemental opinion must be obtained before the claim can be decided on the merits.

VA treatment records to February 2017 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from February 2017 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 2017 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the claims file to the infectious disease specialist who provided the June 2016 opinion for a supplemental medical opinion on the etiology of the Veteran's dermatological condition(s) present during the appeal period.  If the infectious disease specialist is not available, an opinion should be obtained from another dermatologist or infectious disease specialist.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA medical opinion report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  The reviewer is advised that Virtual VA and VBMS contain non-duplicative medical records relevant to this inquiry.

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then provide an opinion regarding whether the Veteran's folliculitis, and/or any other dermatological disorder present at any point during the relevant appeal period, was at least as likely as not (50 percent or greater probability) caused or aggravated by his July 2011 left knee surgery and hospital care.

The reviewer is also asked to address the following theories posed by the Veteran and his attorney.  In doing so, the favorable medical literature submitted in December 2013 should be discussed:

i.  Theory 1:  the Veteran's folliculitis arose as a complication from post-surgical antibiotic treatment of his MRSA;

ii.  Theory 2:  the Veteran's folliculitis represents an allergic reaction to I/P medications and to orthopedic implants from the July 2011 surgery.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 

The reviewer must include in the report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  Citation to relevant medical literature and explanation of the medical processes involved would be of significant assistance to the Board.

3.  After completing the above, conduct any additional development deemed necessary, then readjudicate the Veteran's claim for entitlement to service connection for a dermatological disorder in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his attorney representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		______________________________          ______________________________
    KATHLEEN K. GALLAGHER	                                   ERIC S. LEBOFF
	Veterans Law Judge                                       Veterans Law Judge
       	 Board of Veterans' Appeals                           Board of Veterans' Appeals



________________________________
D. JOHNSON
Veterans Law Judge
Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




